Broyles, C. J.
The plaintiff in error was convicted in the criminal court of Atlanta of possessing whisky, and obtained a writ of certiorari from the superior court. The specific assignments of error are set out in subparagraphs (a), (b), (c), (d), (e), and (f) of paragraph 9 of the petition for certiorari. Subparagraphs (a), (b), and (e) allege, in substance, that the conviction of the accused by the judge (sitting without the intervention of a jury) was contrary to law and the evidence, and without the support of any legal evidence. Those subparagraphs are without merit, as the petition for certiorari contains some evidence authorizing the judgment of the court.
• The facts set forth in the remaining subparagraphs, (c), (d) and (f), are not verified by the answer of the trial judge, and, therefore, raise no question for the consideration of either the superior court or this court. Cochran v. Anderson, 30 Ga. App. 427 (118 S. E. 450); Cunningham v. Atlanta, 37 Ga. App. 634 (141 S. E. 214); Shirling v. Kennon, 119 Ga. 501 (2) (46 S. E. 630); Buchner v. State, 115 Ga. 238 (41 S. E. 583). The court did not err in overruling the certiorari.

Judgment affirmed.


Bloodworth, J., concurs. Luhe, J., absent.